Citation Nr: 1401203	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition, to include syringomyelia. 


REPRESENTATION

Appellant represented by:	Tieesha N. Taylor, Attorney at Law 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's physical claims file and his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Appellant if further action is required.


REMAND

The Veteran submitted a May 2004 decision from the Social Security Administration (SSA), which reflects that he was awarded SSA benefits beginning in June 2002.  The SSA decision reflects consideration of the Veteran's low back problems, including his diagnosis of syringomyelia, and refers to medical records that are not part of the claims folder.  There is no indication that the RO attempted to obtain any of the records considered as part of the SSA decision.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board also finds that the Veteran should be afforded a new VA examination.  The Veteran was evaluated for his low back condition in December 2009 after which the VA examiner opined that the Veteran's syringomyelia was unrelated to his military service.  However, no rationale was provided.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, a remand is necessary to obtain an adequate VA examination and medical opinion on the etiology of the Veteran's low back condition.  Colvin v. Derwinski, 1 Vet. App. 171(1991). 

Subsequent to the examination, the Veteran submitted a statement from June 2010 statement from S.D.W., M.D., who dated the Veteran's back complaints to service.  

The VA examination conducted on remand should include consideration of that statement.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since March 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his low back condition since March 2013.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder. 

3. After development of the above, schedule the Veteran for a VA examination to address the current nature and likely etiology of his diagnosed low back condition, to include syringomyelia.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disorder of the low back is attributable to service.  All opinions expressed by the examiner should be accompanied by a complete rationale.  

In providing the opinion, the examiner should consider the Veteran's report of an injury to his back in service to be credible and comment on the June 2010 statement from S.D.W., M.D.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



